[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
A default has been previously entered against the defendant, Mr. R's Prepared Foods, Inc. At this hearing in damages, the court finds that the plaintiff suffered monetary damages as follows:
                    Principal:     $ 7,775.99 Interest:       1,010.88
Total:     $ 8,786.87
              Attorney's Fees:         900.00
Total:     $ 9,686.87
Plus Court costs of  $309.60.
Therefore, judgment may enter for the plaintiff and against the defendant, Mr. R's Prepared Foods, Inc., as set out above.
Kremski, J.T.R.